Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2017-10-13. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 18 describe inter-frame prediction including determining reference blocks spatially adjacent to a current, to-be encoded block, each spatial neighboring block having an associated preset reference frame, determining an advanced motion vector predictor (AMVP) for the current block for each of the preset reference frames, determining a target AMVP for the current block from among the AMVP’s, the preset reference frame of the target AMVP to be used as a candidate reference frame for the current block, performing motion estimation for the current block separately for the candidate reference frame and a first reference frame of the current block, and selecting a target reference frame for the current block according to the encoding costs of the motion estimation of the candidate reference frame and the first reference frame, the first reference frame being a reference frame most frequently used by sub-encoded blocks of the current block. 
The closest prior arts are “HEVC fast reference picture selection” (hereafter Yang) and Jun et al (2019/0174136). Yang discloses determining AMVP predictors for a current block from spatially 
Jun discloses several methods of selecting a reference image for a current block including selecting the reference of the lowest cost AVMP candidate and selecting the lowest cost reference picture after motion prediction (Jun par. 363-377 particularly note pars 372 and 376). However, Jun also fails to disclose comparing the candidate AMVP reference frame to a threshold, and does not disclose selecting a reference frame based on evaluating the motion estimation cost of both the AMVP reference and a reference most frequently used by other sub-encoded blocks of the current block. Therefore the claims are allowable over the prior art. 
Claims 1-9, 12-17 and 19-20 depend from claims 1, 11 and 18 respectively and are allowable for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140233654 A1		US-PGPUB	Sato; Kazushi

“PU-type-dependent reference frame selection method for HEVC” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423